Citation Nr: 1236222	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-22 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability of the right lower extremity as a result of Department of Veterans Affairs surgical treatment in December 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1947 to July 1952.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran presented testimony before the undersigned Veterans Law Judge in May 2012; and a transcript of the hearing is in the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability of the right lower extremity as a result of VA surgical treatment on December 28, 2000.

A December 28, 2000, pre-operative nursing note indicates that the Veteran's operative consent was signed, completed and verified with the surgeon.  However, a copy of this consent document is not found in the claims file.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under these circumstances, the RO is directed to obtain a copy of the consent document for the Veteran's VA surgery in December 2000 or provide notice that it could not be located.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran underwent a joints examination in August 2008 to determine, in pertinent part, whether the claimed additional disability of the right lower extremity was reasonably foreseeable as a result of his VA surgical treatment.  The VA examiner, however, failed to address the issue of foreseeability.  As the medical consent form is not presently of record, the RO must request a supplemental medical opinion which addresses this issue.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the informed consent document associated with the Veteran's December 2000 lumbar spine surgery.  This document is referenced in a December 2000 pre-operative nursing note and may require accessing through Vista imaging.

If the requested informed consent document can not be located, obtain a blank copy of the VA national template for informed consent.  

Any record obtained must be associated with the claims file.  If neither of these records can be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Thereafter, the Veteran's entire claims folder, including this Remand, must be reviewed by the VA physician who conducted August 2008 VA examination, if available.  If the physician is no longer available, send to an appropriate physician with the expertise needed to render an opinion.

The examiner is asked to express an opinion as to whether the Veteran's claimed addition disability to the right lower extremity was an event not reasonably foreseeable from the lumbar spine surgery conducted in December 2000.  A complete rationale for all opinions must be provided.  

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

4.  After completing the above actions and any other development indicated, re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond, and the appeal must then be returned to the Board for appellate review.  

5.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

